BARD, District Judge.
This is an action brought by the United States of America to enjoin violation of Conservation Order L — 41, 7 F.R. 2730, as amended, promulgated by the Chairman of the War Production Board under authority vested in him by Executive Order of January 16, 1942, No. 9024, 7 F.R. 329, as amended, under the provisions of Section 2 (a) of the Act of Congress of June 28, 1940, entitled “An Act to Expedite National Defense and for Other Purposes,” 54 Stat. 676, as amended, 50 U.S.C.A.Appendix, § 1152.
Jurisdiction of this action is conferred upon this Court by Section 24(1) of the Judicial Code, 28 U.S.C.A. § 41(1).
I make the following special
Findings of Fact
1. Defendant Harry E. Evans is a resident of the County of Chester, Village of Glenmoore, Commonwealth of Pennsylvania.
2. Pursuant to the Act of June 28, 1940, 54 Stat. 676, as amended, and Executive Order of January 16, 1942, 7 F.R. 329, as amended, the Chairman of the War Production Board promulgated Conservation Order L — 41, as amended, which has been, at all times mentioned herein, in full force and effect.
3. Conservation Order L — 41 provides, inter alia, that no person shall do any construction, as defined in the Order, which has not been permitted or authorized by the War Production Board unless the construction is of the kind described in paragraphs (c) or (d) of the Order. In the case of a house or store, construction of a house or store exceeding $200 in value must be authorized by the Board unless the *142construction is for maintenance, repair or rebuilding damaged buildings. On May 29, 1945, the maximum amount not requiring authorization was increased to $5,000 by Amendment to Conservation Order L — 41. 10 F.R. 6294.
4. On or about July 1, 1944, defendant commenced the construction of a two story brick and cinder block building on his premises situate at the Southeast corner of Wallace Avenue (Pa. Route No. 282) and Park Avenue, in the Village of Glen-moore, Wallace Township, Chester County, Pa. The building was intended and estimated to cost approximately $6,000.
5. Between July 1, 1944, and September 29, 1944, defendant completed about thirty per cent of the construction to the value of approximately $2,000.
6. On October 7, 1944, defendant assented in writing to the issuance of a consent order prohibiting defendant, his successors or assigns, from further construction at the aforesaid premises unless specifically authorized by the War Production Board and, pursuant thereto, the War Production Board published Consent Order C — 218 on October 12, 1944, 9 F.R. 12504.
7. Notwithstanding the consent order, defendant did further construction on the premises in question with a total expenditure in excess of $7,000.
8. Until the date of this action, no written authorization was granted by the War Production Board to defendant to do any construction at the aforesaid premises.
9. The construction of a building by defendant at the Southeast corner of Wallace Avenue (Pa. Route No. 282) and Park Avenue in the Village of Glenmoore, Wallace Township, Chester County, Pa., is in violation of Conservation Order L — 41 as amended.
Conclusions of Law
1. This Court has jurisdiction of this action under Section 24 of the Judicial Code, 28 U.S.C.A. § 41(1), to enjoin violation of Conservation Order L — 41, 7 F.R. 2730, as amended, promulgated by the Chairman of the War Production Board under authority vested in him by Executive Order of January 16, 1942, 7 F.R. 329, as amended, under the provisions of Section 2 (a) of the Act of June 28, 1940, 54 Stat. 676, as amended.
2. This Court has jurisdiction over the defendant.
3. Since July 1, 1944, defendant has violated Conservation Order L — 41 as amended, by the construction of a building at the Southeast corner of Wallace Avenue (Pa. Route No. 282) and Park Avenue, in the Village of Glenmoore, Wallace Township, Chester County, Pa.
4. A preliminary injunction should issue enjoining defendant, his servants, agents, employees and attorneys, and anyone acting by, through or for them, from continuing the construction of a two-story brick and concrete block house and store at Southeast corner of Wallace Avenue (Pa. Route No. 282) and Park Avenue, in the Village of Glenmoore, Wallace Township, Chester County, Pa., in violation of War Production Conservation Order L — 41 as it now is, or may hereafter be, amended, without first obtaining authorization from the War Production Board.
5. The preliminary injunction should remain in full force and effect until final hearing in this cause or until further order of this Court.